Exhibit 10.2

Convertible Promissory Note







Date:

July 2, 2009




Principal Amount:

US$100,000













FOR VALUE RECEIVED Rival Technologies Inc. (herein called “Rival”) hereby
promises to pay to Epsom Investment Services NV (herein called “Epsom”). The
principal sum of US$100,000, with interest thereon of then percent (10%) per
annum calculated annually. Principal and interest are due and will be paid ON
DEMAND.




Notice of demand or presentment for payment are hereby waived. Rival may repay
the principal and interest at any time without penalty.




Epsom may, at any time during the term hereof, choose to convert any or all of
the principal and interest outstanding to common stock in Rival by providing
written notice of conversion to its principal office in Las Vegas, Nevada (by
fax or letter). The conversion price shall be the closing market value of Rival
stock on the last trading day prior to the date Epsom provides Rival with
notices.













Rival Technologies Inc.




/s/Douglas Thomas

Per: Douglas Thomas, CEO






